PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/744,279
Filing Date: 16 Jan 2020
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Robert M. McDermott
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-3,8,10,15,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thoren US 20130048877 A1 in view of Harbers US 20060283786 A1.

(2) Response to Argument

1. 	Appellant argues on page 6 in section 1 of their arguments that, “The Examiner fails to identify where the combination of Thoren and Harbers discloses a feedback signal related to a biofouling risk.” This statement is clearly incorrect. The examiner would like to start by drawing attention to Appellant’s apparent support for this position, found also on page 6:

    PNG
    media_image2.png
    254
    954
    media_image2.png
    Greyscale

Note: emphasis added by the Appellant.
The Appellant has also stated in this section, “Because the Examiner has not identified where the combination of Thoren and Harbers, individually or collectively, teaches or suggests a feedback signal related to a biofouling risk, as specifically claimed in independent claims… applicants respectfully maintain that the Examiner has failed to establish a prima facie case to support the rejection of claims…”
This, however, is clearly false and easily rebutted. In fact, the portion of the rejection cited by the Appellant to support their position is only a partial quote of the rejection, and is immediately preceded by the portion of the rejection that disproves their position: “Thoren Teaches: …wherein the water parameter is a biofouling risk, (Thoren [0046])”
Regardless of Appellant’s misleading representation of the rejection, it is clearly evident that the combination of Thoren and Harbers addresses the totality of the contended limitations. The rejection states with regards to these limitations (i.e. relevant portions only):

	Harbers teaches: a control circuit, wherein the control circuit is arranged to control an intensity
of the anti-fouling light as a function of a feedback signal related to a water parameter, (Harbers [0025],[0028])
Thoren teaches: wherein the water parameter is a biofouling risk, (Thoren [0046])

Since the rejection states that the nonce term ‘water parameter’ is a biofouling risk, a direct substation can clearly be made and the combination of Thoren and Harbers teaches the entire disputed limitations:
	a control circuit, wherein the control circuit is arranged to control an intensity
of the anti-fouling light as a function of a feedback signal related to a (Harbers [0025],[0028]) biofouling risk, (Thoren [0046])
The examiner has included the inline citations in this case differently to demonstrate the equivalence. The Appellant contends the use of the nonce term ‘water parameter’ later in their brief, and the examiner will address it fully then. But for now it suffices to say the nonce term ‘water parameter’ was only included by the examiner to provide a clearer delineation of which reference taught which aspect of the claims, and does not change scope of the limitations in any manner.
Ultimately Appellant’s assertions that Thoren and Harbers in combination fail to teach these limitations is clearly incorrect. Once this is pointed out and considered Appellant’s arguments amount to nothing more than attacking the references individually, a practice recognized as spurious in MPEP 2145(IV):
“In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”
Even if the Appellants are correct in their arguments in this section, and the examiner believes the evidence is persuasive that they are not, they have failed to provide an adequate reason for overturning the rejection as the rejection is based on the combination of Thoren and Harbers together and not individually.

2. 	Appellant argues on pages 7-8 in section 2 of their arguments that, “The combination of Thoren and Harbers fails to disclose a control circuit that controls an intensity of an anti-fouling light based on a feedback signal related to a biofouling risk.” 
	The examiner has essentially already demonstrated this assertion as incorrect in replying to Appellant’s previous argument. Appellant’s arguments in this section truly are nothing more than spuriously attacking the references individually. MPEP 2145(IV). Appellant’s argument that Harbers doesn’t teach controlling a UV light based on biofouling risk is totally irrelevant because the rejection makes it clear that Thoren teaches configuring the UV lights based on a biofouling risk, not Harbers. For reasons the examiner is unclear on, the Appellant has chosen to define biofouling using a Merriam-Webster Dictionary definition instead of relying in the description in their specification, as published in paragraphs [0011]-[0016]. This portion of their specification states [0011] “Parameters that appear to influence (the speed of growth of) bio-fouling are one or more of:” speed of vessel [0012], water temperature [0013], depth of vessel [0014], “biological activity” (i.e. type of organism present) [0015]. This essentially matches that described in Thoren (emphasis added by the examiner):	

Thoren [0046] As described above for the system 10, while some factors are described above, the intensity of the UVC light can be selected in accordance with a variety of other factors, for example, a temperature of the water, a type of the water (e.g., fresh or salt water), or a type of organism (e.g., barnacles) for which anti-biofouling is desired (e.g., barnacles).

	From the examiner’s perspective, Thoren clearly teaches an analogous understanding of biofouling risk. Appellants do not appear to contest this conclusion at all, and specifically not in section 2 of their arguments. Appellants instead contend that Thoren fails to teach the feedback control system for which the rejection makes clear that Harbers is responsible for teaching. 
	The summary of Appellant’s arguments in section 2 is that Harbers is deficient for not teaching biofouling risk and Thoren is deficient for teaching a feedback control system, despite the fact that the rejection relies on the references for exactly the opposite teachings. Setting the bar for patentability as the Appellants are attempting to do so here, the examiner can see no way that a rejection could ever be sustained except where one reference alone contained the totality of the features claimed. This of course is the standard of anticipation, but not the standard for obviousness under which the claims were rejected. Even if the Appellants are correct in their arguments in this section, and the examiner believes the evidence is persuasive that they are not, they have failed to provide an adequate reason for overturning the rejection as the rejection is based on the combination of Thoren and Harbers together and not individually.

3. 	Appellant argues on pages 8-9 in section 3 of their arguments that, “There is no apparent reason to combine Thoren and Harbers in the manner proposed by the Examiner.” 
	The examiner disagrees with Appellant’s assertion. For clarity the examiner will begin by quoting the basis for combining Thoren and Harbers cited in the rejection: 

    PNG
    media_image3.png
    365
    970
    media_image3.png
    Greyscale

	Appellant begins by arguing that “Harbers does not disclose a “feedback system for controlling the anti-fouling light’, as asserted by the examiner. As noted above, Harbers discloses controlling a UV purification light, and not an anti-fouling light.”
	The examiner is unclear how this would actually matter even if it were correct. However, the UV light described in Appellant’s specification as anti-fouling is merely UV light. This is similarly described in Thoren, for which the rejection relies upon for the basis of adjusting/tuning/designing/programming/etc the UV light to prevent biofouling. The light disclosed in Harbers is also UV, and even if not described explicitly for anti-fouling is still an anti-fouling light by virtue of it being UV as is consistently defined by the Appellant as well as Thoren.
	All of Appellants cited reasons for what they perceive Harbers as failing to teach is not relevant to the reasons for combining. The reason to combine Thoren and Harbers is to protect biofouling AND save energy. Harbers offers support for this motivation in the cited paragraph [0025], which describes that when situations require the controller provides higher power to the UV light to ensure adequate absorption of UV light by the ‘micro-organisms’ (which, incidentally, would also prevent these organisms from contributing to biofouling). When situations permit a lower power of UV light to be effective, power is reduced to save energy. A full text of Harbers [0025] for reference (emphasis added by the examiner):
Harbers [0025] In an embodiment of the invention, feedback unit 304a is a fluid-flow sensor placed on perforated plate 104. Feedback unit 304a measures flow-rate inside chamber 102, and provides fluid-flow data to feedback-based power control unit 302. For example, when there is no flow of the fluid, feedback-based power control unit 302 switches off UV light emitters 202. As the fluid starts flowing, feedback unit 304a informs feedback-based power control unit 302 about the flow and feedback-based power control unit 302 switches on UV light emitters 202. Depending on flow-rate of the fluid, feedback-based power control unit 302 adjusts amount of power supplied to UV light emitters 202. If the flow-rate of the fluid increases, the time spent by the fluid inside chamber 102 decreases. This, in turn, decreases amount of the UV light absorbed by the micro-organisms. Therefore, as the flow-rate of the fluid increases, the intensity of the UV light generated by UV light emitters 202 is increased by supplying more power to UV light emitters 202. Similarly, if the flow-rate of the fluid decreases, the time spent by the fluid inside chamber 102 increases; and consequently, the micro-organisms absorb more than required amount of the UV light. Therefore, as the flow-rate decreases, the intensity of the UV light generated by UV light emitters 202 is decreased by supplying less power to UV light emitters 202, thereby saving electric power.

Of course, as has been frequently stated throughout the Appellant’s and examiner’s briefs, Harbers is not relied upon for teaching biofouling risk, which is taught in Thoren.
	Appellant argues, primarily through their footnote 2, that Thoren does not teach adjusting the UV light for anti-biofouling, as once the intensity is determined for adequate anti-biofouling it is no longer adjusted. However, adjusting the intensity of the UV light during operation based on a feedback system is what Harbers is included for in the rejection. By knowing, from Thoren, what the relevant parameters of measurement and intensity required to achieve an effective application of UV light a person of ordinary skill in the art incorporating the feedback system for UV light control of Harbers would know the appropriate modifications to make. Namely that one would tune the feedback control to reduce biofouling. Incorporating such a system as was described in the basis of rejection not only ensures proper control of biofouling, it does so while simultaneously saving energy. It is certainly clear why a person of ordinary skill in the art would want to save energy and obtain an effective resolution to biofouling, and it is certainly clear from the rejection provided by the examiner how it can be accomplished based on the teachings of Thoren and Harbers. Appellant’s efforts to describe the combination in a manner cherry picked by the Appellant to make the combined device not function is immaterial as it is neither the basis of the rejection nor is it a reasonable representation of what one of ordinary skill in the art to do. 

4. 	Appellant argues on pages 9-10 under section 4 that, “A "water parameter" is not equivalent to a "biofouling risk”.” And argue that the examiner’s ‘substitution of claim language’ is not permitted.
	As a reminder, the examiner briefly alluded to this point in response to Appellant’s section 1 arguments but will provide a more complete reply here.
	For starters, ‘water parameter’ is merely a nonce term that in no way modifies the scope of Appellant’s claims. At no point has the examiner suggested otherwise, nor has the examiner ever suggested this as any form of rewriting Appellant’s claim. In fact the opposite is true as the Appellant argued this specific issue in their reply to the non-final rejection dated 03/26/2021. The examiner responded to that in the final rejection dated 05/26/2021, and the examiner will include that reply here:

    PNG
    media_image4.png
    581
    959
    media_image4.png
    Greyscale

	As can be seen in the quoted portion of the final rejection ‘water parameter’ was explained as a nonce term to provide clarification. The examiner will make note that this is an ordinary device of claim drafting to clarify limitations and connection. The Appellant’s themselves appear perfectly aware of this as they used the exact same technique in claim 17 (emphasis added by the examiner).

Claim 17. The method according to claim 15, wherein the feedback signal comprises one or more parameters that are indicative of the biofouling risk, wherein the one or more parameters that are selected from the group consisting of: a velocity of the object, a relative velocity of flow of water at a side of the surface, a water temperature of water at a side of the surface, a loading of the object, a position of the surface relative to a water level at a side of the surface, a presence of one or more of a fouling organism(s), and a presence of a fouling organism nutrient in water at a side of the surface.

Just as Appellant’s first use of the word ‘parameters’ is a nonce term that is immediately then defined as characteristics of biofouling risk, the examiner’s ‘water parameter’ is also a nonce term that is immediately then defined as a biofouling risk. Appellant’s claim 17 would be no different in meaning or scope if they had chosen to replace ‘parameters’ with other nonce terms such as ‘characteristics’, ‘quantities’, ‘values’, ‘properties’, or even ‘water parameters’. The examiner did the exact same thing with the rejection to make the basis of rejection clearer. Any assertion that the examiner changed the scope of the claim can be clearly rebutted by the examiner’s statement at the final rejection and in this brief: that this is nothing more than a nonce term to clarify to rejection.
	Or to rephrase, the examiner has treated and interpreted the Appellants claims the same regardless, since the examiner has made clear on two separate occasions that the inclusion of the term ‘water parameter’ was for no purpose other than to improve the readability of the rejection.
	The Appellant states on page 9, “The applicants do not claim a feedback signal related to an undefined water parameter; the applicants specifically claim a feedback signal related to a biofouling
risk.” The examiner has made clear to the Appellant now, in the final rejection of 05/26/2021, and in the non-final rejection of 01/28/2021 that the examiner does not interpret the claim as such. The examiner has made clear the claim is interpreted as having a feedback signal related to a defined water parameter, that water parameter specifically and explicitly defined as a biofouling risk. Thus, the claim is interpreted as having a feedback signal related to a biofouling risk, exactly the same as the Appellant.
	Whether anyone does or does not appreciate the examiner’s attempt to make the basis of rejection easier to read isn’t ultimately material. What is material is whether the Appellant received an adequate basis of rejection and adequate notice of the rejection. Since both are that the claims were rejected under 35 U.S.C. 103 as being unpatentable over Thoren US 20130048877 A1 in view of Harbers US 20060283786 A1, and since this is clearly communicated and the combination has been demonstrated as valid in the rejections and in this brief, there is no basis for overturning the rejection. Citations of claim features to the particular portions of teaching references are provided merely as an aid to the Appellant for understanding the rejection. The examiner strives to provide as much simplicity and readability as possible, but minutia relating to these goals aren’t grounds for evaluating the propriety of the rejection. The claims are clearly demonstrated as obvious over Thoren as combined with Harbers.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
S.L. 5/20/2022 
/SEAN M LUCK/Examiner, Art Unit 2881                                                                                                                                                          
Conferees:
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881                                                                                                                                                                                                        
/LEE A FINEMAN/TQAS TC 2800, Art Unit 2800                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.